Name: Commission Regulation (EEC) No 3402/82 of 17 December 1982 on the classification of goods under subheading 38.19 X of the Common Customs Tariff
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 18.12.1982 EN Official Journal of the European Communities L 357/16 COMMISSION REGULATION (EEC) No 3402/82 of 17 December 1982 on the classification of goods under subheading 38.19 X of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas to ensure uniform application of the nomenclature of the Common Customs Tariff, provision should be made for the tariff classification of a base preparation for chewing gum, in the form of cylindrical pieces consisting (by weight) of 34 % butyl rubber, 15 % polyethylene, 13 % poly(vinyl acetate), 28 % vegetable resin and 10 % calcium carbonate; Whereas heading No 38.19 of the Common Customs Tariff, annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3000/82 (3) includes inter alia preparations of the chemical and allied industries not elsewhere specified or included; Whereas the product in question has the characteristics of a preparation of the chemical or allied industries; Whereas, in the absence of a more specific heading, it must be classified in heading No 38.19; whereas, within that heading, subheading 38.19 X is appropriate; Whereas the provisions of this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Base preparations for chewing gum, in the form of cylindrical pieces consisting (by weight) of 34 % butyl rubber, 15 % polyethylene, 13 % poly(vinyl acetate), 28 % vegetable resin and 10 % calcium carbonate shall be classified in the Common Customs Tariff under subheading: 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: X. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 318, 15. 11. 1982, p. 1.